DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 17/101,986 filed on November 23, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This action is responsive to the application filed on 11/23/2020.  Accordingly, pending in this Office action are claims 1-20.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8, and 16, the prior art of record Mouli (2010/0096680) and Ranade (US 2008/0121932) teach most aspects of the claimed invention.
However, regarding claim 1, they do not disclose that the first semiconductor layer comprises germanium and the second semiconductor layer comprises a first element different from germanium; wherein the first semiconductor layer under the first interfacial epitaxial layer consists essentially of germanium and a first dopant, and the second 
Regarding claim 8, they do not disclose that the fin under the first source/drain interfacial epitaxial layer consists essentially of the first element and a dopant, and the second semiconductor layer over the second interfacial epitaxial layer consists essentially of the second element and a dopant.
Regarding claim 16, they do not disclose that the first semiconductor layer under the first interfacial epitaxial layer consists essentially of the first element and a dopant, and the second semiconductor layer over the second interfacial epitaxial layer consists essentially of the second element and a dopant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
/Nelson Garces/Primary Examiner, Art Unit 2814